Name: Commission Regulation (EEC) No 721/86 of 6 March 1986 introducing a countervailing charge on broad-leaved (Batavian) endives originating in Spain accept in the Canary Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 65/34 Official Journal of the European Communities 7. 3 . 86 COMMISSION REGULATION (EEC) No 721/86 of 6 March 1986 introducing a countervailing charge on broad-leaved (Batavian) endives originating in Spain accept in the Canary Islands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in accordance with Article 3 ( 1 ) of Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 3811 /85 (% the prices to be taken into consid ­ eration must be recorded on the representative markets or, in certain circumstances, on other markets :Having regard to the Treaty establishing the EuropeanEconomic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas for broad-leaved (Batavian) endives originating in Spain (accept the Canary Islands) the entry prices calcu ­ lated in this way have for five consecutive market days been alternatively above and below the reference price ; whereas three of these entry prices are at least 0,6 ECU below the reference prices ; whereas a countervailing charge should therefore be introduced for these broad ­ leaved (Batavian) endives ; Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Article 25a ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a non-member country is alternatively above and below the reference price for five to seven consecutive market days a countervailing charge is introduced in respect of that non-member country, save in exceptional cases ; whereas that charge is introduced when three entry prices fall below the reference price and one of those entry prices is at least 0,6 ECU below the reference price ; whereas that charge is equal to the difference between the reference price and the last available entry price by at least 0,6 ECU below the reference price ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85(0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ;Whereas Commission Regulation (EEC) No 2910/85 of 18 October 1985 fixing for the 1985/86 marketing year the reference prices for broad-leaved (Batavian) endives (3) fixed the reference price for products of class I at 61,40 ECU per 100 kilograms net for the period of 1 February to 31 March 1986 : Whereas, pursuant to Article 136 (2) of the Act of Acces ­sion of Spain and Portugal (*), the arrangements applicable to trade between, on the hand, a new Member State and, on the other, the Community as constituted at 31 December 1985, must be those which were applicable before accession : Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 : Whereas Article 140 ( 1 ) provides for a 2 % reduction in the countervailing charges applicable under Regulation (EEC) No 1035/72 during the first year after accession, ( ») OJ No L 118, 20 . 5 . 1972, p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (4) OJ No L 220 , 10 . 8 . 1974, p. 20 . Is) OJ No L 368 , 31 . 12. 1985, p. 1 . J4) OJ No L 164, 24. 6 . 1985, p. 1 . 0 OJ No L 302, 15 . 11 . 1985, p. 9 .(3) OJ No L 279, 19 . 10 . 1985, p . 26 . 7. 3 . 86 Official Journal of the European Communities No L 65/35 HAS ADOPTED THIS REGULATION : Article 1 A countervailing charge of 15,25 ECU per 100 kilograms net is applied to broad-leaved (Batavian) endives (subheading ex 07.01 D II of the Common Customs Tariff) originating in Spain (accept the Canary Islands). Article 2 This Regulation shall enter into force on 8 March 1986. Subject to the provisions of the second subparagraph of Article 26 (2) of Regulation (EEC) No 1035/72, this Regu ­ lation shall be applicable until 13 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 1986. For the Commission Frans ANDRIESSEN Vice-President